Citation Nr: 0205576	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to effective date prior to May 2,1991, for 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, granted service connection for PTSD 
(evaluated as 70 percent disabling, with an effective date 
for service connection of May 2,1991), and denied a claim of 
entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.   The veteran 
appealed the issues of entitlement to an earlier effective 
date for service connection for PTSD, and service connection, 
as well as the issue of entitlement to a higher evaluation 
for PTSD.  In November 2000, the Board granted the claim for 
a higher evaluation for PTSD and assigned a 100 percent 
rating effective the date of service connection (May 2, 
1991).  The Board denied the claims for an earlier effective 
date and service connection.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  On May 23, 
2001, the Court remanded that portion of the November 2000 
Board decision that denied the claims for an earlier 
effective date and service connection for another decision, 
taking into consideration matters raised in its order.  

In a letter, received in August 1999, the veteran raised a 
claim of entitlement to service connection for alcohol abuse, 
secondary to service-connected PTSD.  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran was separated from active military service in 
March 1970.

2.  A claim for service connection for PTSD was not received 
by the RO prior to May 2, 1991.

3.  The preponderance of the evidence is against the claim 
that the veteran's hypertension with postoperative residuals 
of right hypertensive hemorrhage was caused or aggravated by 
his service or his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 2, 
1991 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (2001).

2.  Hypertension with postoperative residuals of right 
hypertensive hemorrhage is not proximately due to, the result 
of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a), 
3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has recently noted that the VCAA is not 
applicable to all cases.  Wensch v. Principi, 15 Vet. App. 
362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In this 
case, the issues on appeal include a claim for an earlier 
effective date.  The appellant has not argued that any 
additional development is required as to this issue, and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  Wensch.  Therefore, a remand of this claim for 
application of the VCAA is not required.  

To the extent the VCAA is applicable, it states that VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  The appellant was notified in the 
RO's decisions of March and April of 1998 that the evidence 
did not show that the criteria for service connection for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage, claimed as secondary to service-
connected PTSD, or an effective date for service connection 
for PTSD prior to May 2, 1991, had been met.  Those are the 
key issues in this case, and the rating decision, as well as 
the statements of the case (SOC's), informed the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC's sent to the appellant informed him of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claims or that might be pertinent to the bases for the 
denials of these claims.  VA and non-VA medical records have 
been obtained, and several VA examinations covering the 
disability in issue have been performed.  In July 2000, a VA 
etiological opinion was obtained.  

Further, subsequent to the Court's remand order, the veteran 
submitted additional evidence pertinent to his claim for 
service connection for hypertension.  Two "reports of 
contact" (VA Form 119's), and a letter from the appellant's 
representative, dated in March 2002, show that the 
appellant's representative indicated that she wished to waive 
the remainder of the 90-day period during which an appellant 
may submit additional evidence to the Board, see 38 C.F.R. 
§ 20.1304(a), and that she desired that the claim be 
forwarded to the Board for adjudication.  The Board construes 
these statements as a waiver of any rights available to the 
veteran under 38 C.F.R. § 20.1304 (as in effect both prior to 
February 22, 2002, and thereafter).  See 67 Fed. Reg. 3,099 
(2001).  Accordingly, the Board concludes that VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Earlier effective date

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a).  However, if 
the application is received within one year from the date of 
discharge or release from service, the effective date of an 
award for disability compensation to the veteran shall be the 
day following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2001); see also Wright 
v. Gober, 10 Vet. App. 343, 346-48 (1997). Generally, a 
specific claim in the form prescribed by VA must be filed in 
order for VA benefits to be paid.  See 38 C.F.R. §§ 3.160(b), 
3.151(a) (2001).  Under certain circumstances, VA medical 
records may constitute an informal claim for increase or to 
reopen a compensation claim under 38 C.F.R. § 3.157 (2001), 
but this provision is not for application in an initial 
compensation claim for a disability.

The veteran's DD Form 214 indicates that he was separated 
from active military service on March 18, 1970.  The New 
Orleans RO received his initial claim for benefits, VA Form 
21-526, on May 2, 1991, and the Board observes that no 
submissions were received prior to that date indicating that 
the veteran sought service connection for PTSD.  The RO 
granted service connection for PTSD in a July 1997 rating 
decision, which assigned an effective date of February 19, 
1992, the date the RO, received the veteran's written 
statement specifically requesting service connection for 
PTSD.  In an April 1998 rating decision, the RO granted an 
earlier effective date of the award, to May 2, 1991, the date 
the original claim for benefits was received.

The veteran and his representative (his wife) contend that an 
earlier effective date of 1970 is warranted as the stressors, 
which led to the diagnosis of PTSD, occurred in February 
1970.  However, as noted above, a review of the veteran's 
claims file indicates that there is no record of a claim for 
service connection for PTSD prior to May 2, 1991.

Since the veteran submitted his application more than one 
year after his separation from service on March 18, 1970, the 
law provides that the earliest effective date that can be 
assigned for his award of service connection for PTSD is May 
2, 1991. Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date.

III.  Secondary Service Connection

The veteran contends that service connection is warranted for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage because his PTSD, in particular 
symptoms of anger and irritability, aggravated his 
hypertension and eventually led to right frontal and 
intraventricular hemorrhage with significant residual 
disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Hypertension is presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 
3.310(a), secondary service connection shall be awarded when 
a disability "is proximately due to or the result of a 
service-connected disease or injury . . . ."  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc). 

The issue is whether there is a relationship between the 
veteran's PTSD and his hypertension and/or postoperative 
residuals of right hypertensive hemorrhage.  The Board notes 
that the veteran has not contended, and the evidence of 
record does not show, that service connection for 
hypertension with postoperative residuals of right 
hypertensive hemorrhage on a direct basis is warranted, to 
include service connection for hypertension as a presumptive 
condition.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The claims files include service medical records which show 
"hi B. P. in past" and blood pressure reading of 136/90 on 
pre-induction examination with no treatment or diagnosis of 
hypertension in service and no reference to hypertension and 
blood pressure reading of 138/90 on separation examination.

The post-service medical evidence includes VA treatment and 
examination reports, and an etiological opinion, dated 
between 1991 and 2000; private medical reports, dated between 
1984 and 2001; lay statements; January 1995 hearing testimony 
provided by the veteran and his representative; a cassette 
tape; numerous newspaper and medical articles; and written 
statements prepared by the veteran and his representative.  

The claims files contain three statements from Michael G. 
Buck, M.D.  In a report, dated in August 1997, Dr. Buck 
stated that "[b]ecause of his chronic hypertension, which was 
the cause of the hemorrhage, there was evidence presented to 
me of a link between the control of hypertension and the 
anxieties of the post-traumatic stress syndrome from memories 
about Viet Nam."  In an October 1997 letter, Dr. Buck 
reported that "[t]his patient was treated at the VA for this 
problem [PTSD] and physicians there felt like his 
hypertension was caused or aggravated by this post traumatic 
stress disorder."  He concluded, "I do feel there is a strong 
correlation between this patient's post traumatic stress 
disorder, hypertension, subsequent the cerebral hemorrhage, 
stroke, encephalopathy, seizure disorder and the residual 
neurologic and cognitive deficits that leave this patient 
severely disabled to this day."  In a February 2000 letter, 
Dr. Buck reported that he saw the veteran in 1984 and 1985 
for hypertension.  Dr. Buck indicated that he was uncertain 
as to the veteran's care between 1985 and 1990.  Dr. Buck 
stated:

I understand this patient has a history 
of post traumatic stress disorder and a 
service connected disability relating to 
this resulting from a tour of duty in 
Viet Nam in the military in about 1970.  
He has seen a psychiatrist locally for 
this problem, and also been seen at the 
VA hospital for this on a regular basis.  
Physicians at the VA hospital felt there 
may have been a correlation between post 
traumatic stress disorder and his 
hypertension.  He is followed by Dr. 
Goodin, psychiatrist, for the same 
problems and has been treated for 
depression related to this.  It is very 
possible that his post traumatic stress 
disorder aggravated his hypertension and 
contributed to the cerebral hemorrhage.

The veteran also submitted a letter which he had written to 
N. Kumar, M.D., Director of the Institute of Stress Medicine 
in Whitby, Canada, wherein Dr. Kumar apparently responded 
"yes" to two questions posed by the veteran: (1) "Does stress 
affect the blood pressure?" and (2) "Can a stress disorder 
which exists over a long period of time cause damage to the 
heart?"  

A statement from W. D. Goodin, M.D., dated in December 1997, 
indicates that he treated the veteran from 1994 to 1997.  Dr. 
Goodin stated that "the psychological illness of Post 
Traumatic Stress Disorder having unique characteristics such 
as flashbacks, dreams of Vietnam experiences, anger, 
hostility, the inability to cope with the symptomatology 
[sic] of the Post Traumatic Stress Disorder, a lack of trust, 
repressed emotions and denial, etc., can cause serious 
elevations of unstable blood pressure."  

In a January 1998 addendum to a November 1997 VA examination 
report, the physician noted that the veteran's case had been 
"discussed . . . with the examining physician who stated that 
he does not feel that PTSD is a recognized risk factor for 
hypertension, hypertensive cardiovascular disease."

In May 2000, in an attempt to resolve the conflicting 
evidence in this case, the Board requested an opinion as to 
whether it was at least as likely as not that the veteran's 
PTSD caused or aggravated hypertension with postoperative 
residuals or right hypertensive hemorrhage.  

In an opinion, dated in July 2000, Dr. Jay Michael Otero, 
Medical Director of the Behavioral Medical Service section of 
a VA Medical Center, who is a Diplomate of the American Board 
of Psychiatry and Neurology, stated, "Having reviewed this 
case, it is my opinion that it is less likely that PTSD 
caused or aggravated hypertension with post-operative 
residuals or right hypertensive hemorrhage than not."  Dr. 
Otero further states:

Research associating PTSD with 
neuroendocrine abnormalities is 
compelling and certainly warrants further 
investigation.  These interesting studies 
are limited in scope and do not examine 
the longitudinal course of patients with 
PTSD in order to determine if the risk of 
cardiovascular disease is significantly 
greater than that of the general 
population.  Correlation does not imply 
causation.  The fact that the patient 
claims to suffer from PTSD and is 
service-connected for this condition does 
not establish a direct link to his 
cerebral hemorrhage.  Replicable, 
prospective controlled clinical studies 
of PTSD and cardiac morbidity and 
mortality are necessary to establish a 
cause and effect relationship between the 
two.  While many psychiatrists believe 
that the autonomic hyperarousal 
associated with PTSD may contribute to 
cardiovascular disease, there is no 
consensus of opinion in the psychiatry 
community that PTSD causes cardiovascular 
disease.  This may change as more 
research is conducted. . . . 
Cardiovascular disease has multiple 
causes, including alcohol abuse, smoking, 
obesity, sedentary lifestyle, among 
others. Without doubt many veterans 
claiming to have cardiovascular disease 
would have developed it whether they 
served in the military or not.  Valid 
research studies would have to control 
for these multiple factors in order 
isolate PTSD as a specific cause of 
cardiovascular disease and prove that the 
incidence and prevalence of such was 
greater than that from other likely 
causes.  The current state of knowledge 
does not yet establish that PTSD is 
causative of cardiovascular disease. 
(emphasis in original).

Dr. Otero concluded, "In my opinion, based on current 
research it is premature to conclude with any certainty that 
this patient's cerebral hemorrhage was a manifestation of 
cardiovascular disease caused by PTSD.  Therefore, it is NOT 
'at least as likely as not that PTSD caused or aggravated 
hypertension with post-operative residuals or right 
hypertensive hemorrhage.'" (emphasis in original).

In an opinion, dated in December 2001, Paul J. Rosch, M.D., a 
Member of the Board of Directors of The American Academy of 
Experts In Traumatic Stress, cited to various studies, and 
stated that he believed that there was a relationship between 
the veteran's PTSD and the claimed disorders.  Dr. Rosch 
stated, in part, "There is little doubt in my mind that your 
husband has suffered from a great deal of anxiety and 
depression that are service-connected and are certainly 
exacerbated by his well documented PTSD which is 100 percent 
service connected."

The Board has determined that the claim must be denied.  In 
particular, the Board finds that the July 2000 VHA opinion is 
highly probative evidence that shows that the veteran's 
hypertension with postoperative residuals of right 
hypertensive hemorrhage is not related to his service-
connected PTSD.  Dr. Otero's opinion is shown to have been 
based on a review of the veteran's C-file, and is accompanied 
by a rationalized explanation.  In his opinion, Dr. Otero 
noted that cardiovascular disease has multiple causes, 
including alcohol abuse, smoking, obesity, sedentary 
lifestyle, among others, and that "without doubt" many 
veterans claiming to have cardiovascular disease would have 
developed it for these multiple factors whether they served 
in the military or not.  

In this case, the veteran's hypertension was not noted until 
1984, approximately 14 years after separation from service, 
and he is shown to have had several risk factors for 
cardiovascular disease.  Specifically, although these 
histories are not consistently reported, the evidence shows 
that the veteran has reported or otherwise been found to have 
a history of obesity, alcohol abuse, smoking (described as 
one to two packs per day until about 1987, with subsequent 
use of snuff and chewing tobacco) and a family history of 
hypertension.  See November 1984 report from Dr. Buck, June 
1991 and April 1997 VA examination reports.  The Board 
further points out that the clinical picture is complicated 
by the fact that the veteran was noted to have been 
noncompliant with his hypertension medications for about five 
years prior to his cerebrovascular accident, and that he 
sustained a head injury in 1988.  See October 1988 report 
from Fred S. Willis, M.D.; December 1990 report from St. 
Francis Cabrini Hospital; January 1992 VA hospital report 
(none of the medical opinions in favor of the claim discussed 
this history).  

Dr. Otero addressed medical research in the area of 
interrelationships between PTSD and hypertension, as 
discussed in the medical articles relied upon by the veteran.  
He emphasized, "there is no consensus of opinion in the 
psychiatry community that PTSD causes cardiovascular 
disease," and stated that more research was needed before 
such a conclusion could be reached.  The Board notes that 
some of the medical articles provided by the veteran reached 
similarly concluded that more research is necessary before a 
definitive connection can be made.  See Samuel J. Mann and 
Marianne Delon, Improved Hypertension Control after 
Disclosure of Decades-Old Trauma, 57 PSYCHOSOMATIC MEDICINE, 
at 501 ("More attention to repressed emotions, and better 
means of studying them, are needed before the mystery of the 
links between psychological factors and essential 
hypertension are unraveled."); Mark B. Hamner, Exacerbation 
of Posttraumatic Stress Disorder Symptoms with Medical 
Illnesses, 16 GENERAL HOSPITAL PSYCHIATRY, at 135 
("Prospective studies are needed to assess the impact of 
medical comorbidity on the course of PTSD.").  Finally, the 
Board points out that the July 2000 VHA opinion is consistent 
with the January 1998 addendum to the 1997 VA examination 
report, in which the examining physician stated that PTSD was 
not a recognized risk factor for hypertension or hypertensive 
cardiovascular disease.  The 1997 examining physician, who 
contributed to the 1998 addendum, noted that he had made a 
"careful and thorough review" of the claims folders. 

In reaching this decision, the Board has considered the 
opinions of Drs. Buck, Kumar, Goodin and Rosch.  However, the 
Board finds that the evidence against the claim outweighs 
these opinions.  Initially, the Board notes that there is no 
evidence of psychiatric treatment dated prior to the 
veteran's 1990 cerebrovascular accident upon which to base an 
etiological opinion.  Furthermore, the probative value of 
these opinions is greatly weakened by the fact that they are 
not shown to have been based on a review of the veteran's C-
file, or any other detailed and reliable medical history.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

In this regard, in Dr. Rosch's opinion, he states, "I have 
reviewed the documents you sent concerning your husband."  
However, it is unclear what this documentation was, and the 
lack of foundation for his opinion is illustrated by his 
statement, "I have no information on your husband's 
educational background, but high reactors with lower 
education levels were three times more likely to suffer a 
stroke that better educated less reactive control, even when 
adjustments were made for other risk factors."  In fact, the 
evidence shows that the veteran obtained a bachelors of 
science degree prior to entrance into service.  See veteran's 
claim (VA Form 21-526), received in May 1991; November 1997 
VA examination report.  

In addition, Dr. Otero noted that valid research studies must 
control for the multiple risk factors for cardiovascular 
disease in order isolate PTSD as a specific cause of 
cardiovascular disease and prove that the incidence and 
prevalence of such was greater than that from other likely 
causes.  In this case, in addition to the lack of foundation 
discussed in the previous paragraph, the opinions of Drs. 
Buck, Kumar, Goodin and Rosch do not contain a comprehensive 
discussion of the veteran's cardiovascular risk factors 
(other than PTSD), nor do any of them include a rationalized 
explanation for ruling out the veteran's risk factors (other 
than PTSD) as the cause of the claimed disorders.  

Finally, the Board has noted Dr. Rosch's statement that the 
onset of hypertension many years after service, and the 
presence of other stroke risk factors, "in no way lessens 
the likelihood of its service connection."  However, the 
Board finds that this statement is unconvincing in light of:  
(1) Dr. Rosch's citation of cardiovascular risk factors on 
the preceding page of his report (which he listed as 
"smoking, drug abuse, alcohol consumption, income, education 
and race"); (2) Dr. Otero's July 2000 opinion (which 
discussed the importance of risk factors in determining 
etiology); and (3) the fact that many of the articles 
submitted by the veteran indicate the importance of 
controlling for various cardiovascular risk factors.  See 
e.g., Geoffrey Miller, Does war stress contribute to 
hypertension?, AUSTRALIAN FAMILY PHYSICIAN, Vol. 22, No. 5, 
May 1993; Robert J. Gerardi, Terence M. Keane, Beth J. Cahoon 
and Guy W. Klauminizer, An In Vivo Assessement of 
Physiological Arousal in Posttraumatic Stress Disorder, 
JOURNAL OF ABNORMAL PSYCHOLOGY, Vol. 103, No. 4, 1994.  

Some of these opinions suffer from other deficiencies.  In 
the case of Dr. Kumar's responses, he did not specifically 
provide an opinion as to whether the veteran's hypertension 
with postoperative residuals of right hypertensive hemorrhage 
is related to his service-connected PTSD.  He simply stated 
that stress can affect blood pressure and that long-term 
stress can cause heart damage.  His one-word responses are 
not accompanied by a rationalized explanation.  With regard 
to Dr. Goodin's opinion, he did not specifically provide an 
opinion as to whether the veteran's hypertension with 
postoperative residuals of right hypertensive hemorrhage is 
related to his service-connected PTSD.  He simply stated that 
PTSD symptomatology can cause unstable blood pressure to be 
elevated, and when read in context, his opinion is vague and 
speculative.  As for Dr. Buck, his August 1997 report speaks 
in generalities of a link between the control of hypertension 
and the anxieties of the post- traumatic stress syndrome.  He 
did not indicate any personal endorsement of the suggested 
relationship, nor did he reveal what the "evidence" presented 
to him consisted of.  As for his October 1997 and February 
2000 opinions, they appear to have been based, at least in 
part, on erroneous information.  Specifically, Dr. Buck 
stated that the veteran's treating VA physicians believed 
there was a relationship between his hypertension and his 
PTSD.  However, there is no evidence of this in the record, 
and in his February 2000 letter he stated that he was unaware 
of the veteran's medical status between 1985 and 1990 (i.e., 
the five years immediately prior to the veteran's right 
hypertensive hemorrhage).  He provides no rationale for his 
opinions. 

The Board has considered the oral and written testimony of 
the veteran and his representative, who have repeatedly 
asserted that the veteran's hypertension with postoperative 
residuals of right hypertensive hemorrhage is related to his 
service-connected PTSD.  However, they are laypersons, and, 
as such, are not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the articles submitted by the 
veteran in support of his argument.  However, these articles 
do not approximate the veteran's case with such a degree of 
specificity as to warrant a grant of service connection.  In 
this regard, as previously noted, the evidence indicates that 
there are a number of risk factors for hypertension and 
cardiovascular disease (to include stroke).  When these 
articles are weighed in opposition to the contrary evidence 
of record (specifically the opinions which state that the 
veteran's hypertension and/or postoperative residuals of 
right hypertensive hemorrhage is not related to his PTSD, and 
which were based on a review of the veteran's claims files), 
these articles do not warrant a grant of service connection.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hypertension with postoperative 
residuals of right hypertensive hemorrhage secondary to 
service-connected PTSD must be denied.  The Board considered 
the applicability of "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these matters on that basis.  38 U.S.C.A. § 
5107(b).


ORDER

An effective date prior to May 2, 1991 for service connection 
for PTSD is denied.

Service connection for hypertension and postoperative 
residuals of right hypertensive hemorrhage, claimed as 
secondary to service-connected PTSD is denied.   



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

